      Case 2:20-cv-00869-JCH-CG Document 142 Filed 09/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WILLIAM SCOTT COLLINS, et al.,

             Plaintiffs,

v.                                                          No. CV 20-869 JCH/CG

GREY HAWK TRANSPORTATION, LLC, et al.,

             Defendants.

                    ORDER RESETTING TELEPHONIC HEARING

      THIS MATTER is before the Court sua sponte. IT IS HEREBY ORDERED that

the hearing on the parties’ proposed orders for the appointment of an independent

expert previously set for Thursday, September 9, 2021, at 2:00 p.m., is RESET for

Friday, September 10, 2021, at 10:00 a.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                 ____________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
